IN THE SUPREME COURT OF THE STATE OF NEVADA


 DAVID G. MARTINEZ; AND CHILLY                          No. 83911
 WILLY'S HANDYMAN SERVICES,
 LLC,
 Petitioners,
 VS.
 THE EIGHTH JUDICIAL DISTRICT
 COURT OF THE STATE OF NEVADA,
 IN AND FOR THE COUNTY OF
                                                           FILED
 CLARK; AND THE HONORABLE                                  APR 0 6 2022
 RONALD J. ISRAEL, DISTRICT                               EUZABETH A. BROWN
                                                        =Wi   lt ISUPREME COURT
 JUDGE,
                                                       BY .7")•
 Respondents,                                                DEPUTY CLERK

   and
 TAYLOR MILES CAPE, AN
 INDIVIDUAL,
 Real Party in Interest.


       ORDER GRANTING PETITION FOR WRIT OF MANDAMUS

            This original petition for a writ of mandamus challenges a
district court order adopting a discovery commissioner report and
recommendation in a personal injury action.      The district court's order
concludes that the enactment of NRS 52.380 constitutes good cause under
NRCP 35 to allow a third-party observer at real party in interest's
neuropsychological examination and to audio record the examination, and
it further requires petitioners expert to share the raw data with real party
in interest's expert, who in turn may share the raw data with real party in
interest's attorney.
            Recently, and after the district court's decision in this matter,
this court declared NRS 52.380 unconstitutional for violating separation of
powers. Lyft, Inc. v. Eighth Judicial Dist. Court, 137 Nev., Adv. Op. 86, 501




                                                                   4.-!062 7.3
                     P.3d 994 (2021). Accordingly, NRS 52.380 was improperly relied upon in
                     determining that real party in interest had demonstrated good cause under
                     NRCP 35, warranting mandamus relief. See State v. Dist. Ct. (Armstrong),
                     127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) (describing when mandamus
                     relief is appropriate). We therefore
                                  ORDER the petition GRANTED AND DIRECT THE CLERK
                     OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                     district court to vacate its order granting real party in interest's request for
                     examination protections and to reconsider that request under NRCP 35 in
                     light of Lyft.1



                                                            L.Le.e.t)
                                                         Silver
                                                                                           J.




                                                         Cadish


                                                                                           J.




                     cc:   Hon. Ronald J. Israel, District Judge
                           Dennett Winspear, LLP
                           Keating Law Group
                           Greenman Goldberg Raby & Martinez
                           Eighth District Court Clerk




                           lIn light of this order, petitioners motion and emergency motion for
                     stay pending our consideration of this writ petition are denied as moot.
SUPREME COURT
         OF
      NEVADA


((1) I947A    diem
                                                            2